COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ROBERT HANSMAN,
                                                §              No. 08-13-00295-CV
                       Appellant,
                                                §                   Appeal from
 v.
                                                §               120th District Court
 McDONALDS RESTAURANT,
 YORK CLAIMS SERVICE,                           §            of El Paso County, Texas
 LEXINGTON INSURANCE COMPANY,
 AND CASTRO ENTERPRISES, INC.,                  §                (TC # 2011-2356)

                       Appellees.               §



                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF MAY, 2014.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.